Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
NOTICE OF ALLOWANCE

This action is in reply to the amendment filed 03/01/2021.
In response to the claim amendments, the 35 USC §103 rejection applied to the claims in the previous office action are withdrawn.
The amendments to the Specification have been entered (correcting trademark identification issues) and the objection to the Specification raised in the previous office action is withdrawn in response.
Claims 1-9 and 11-19 are pending and allowed.

REASONS FOR ALLOWANCE
Allowed Claims:  Claims 1-9 and 11-19 are allowed, wherein claims 1 and 11 are independent and the balance of claims are dependent.

Reasons for Allowance:
The present invention is directed to computer implemented embodiments for generating and updating dynamic digital tickets within a digital board.
The closest prior art of record, Choate et al. (US 2006/0106539) and Christie et al. (US 2013/0304614), are directed to a system/method for electronically recording task-specific and location-specific information including farm related information and to a ticket-based harvest life cycle information management system/method, respectively.  Choate et al. and Christie et al. teach several features encompassed by independent claims 1/11, including computer-implemented features for generating a digital board associated with a farm project, generating digital tickets including a data template configured to receive data records associated with a farm task, transmitting digital tickets from one computing device to another computing device, continuously tracking a geolocation of a computing device and retrieving dispensing data through an application programming interface of farm machinery associated with a farm tasks, and 
However, Choate et al., Christie et al. and the other prior art of record do not teach or render obvious the limitations directed to transmitting using a messaging protocol, by the first instance of the application in the first mobile computing device, the dynamic digital ticket to a second instance of the application in a second mobile computing device; receiving using a messaging protocol, by a second instance of the application in a second mobile computing device, the dynamic digital ticket transmitted by the first instance of the application in the first mobile computing device; and using the messaging protocol, sharing in real-time the continuously tracked geolocation and continuously retrieved dispensing data by the second instance of the application in the second mobile computing device with the first instance of the application in the first mobile computing device thereby dynamically updating the dynamic digital ticket on both the first mobile computing device and the second mobile computing device, as recited and arranged in combination with the other limitations presented in independent claim 1 and as similarly encompassed by independent claim 11, thus rendering claims 1/11 and their dependent claims as allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Spatial Information Collecting Methods and Its Data Application for Precision Agriculture Based on PDA, GPS and GIS Wu, Wen-Bo; Zhang, Shu-Hui; Li, Xue-Fei; Qian, Xia. Journal of Jilin University (Engineering and Technology Edition) 35.3: 323-328:  discloses the utilization of GPS equipment and software and a PDA to facilitate precision agriculture processing.
Smart farming system using sensors for agricultural task automation.  Chetan Dwarkani M, Ganesh Ram R, Jagannathan S and R. Priyatharshini. 2015 IEEE Technological Innovation in ICT for Agriculture and Rural Development (TIAR), Chennai, 2015, pp. 49-53:  discloses techniques and models for automating agricultural activities.
Mobile farm equipment as a data source in an agricultural service architecture. Georg Steinberger, Matthias Rothmund, Hermann Auernhammer.  Computers and Electronics in Agriculture. Volume 65, Issue 2, 2009, Pages 238-246:  discloses the integration of mobile and automated technology into farming operations, such as, for example, mobile implement control systems, data collection sensors, and GIS-based field indexing. 
Peterson et al. (US 2009/0164054):  discloses features for managing work operations using georeferenced work orders and GPS-equipped mobile field equipment to improve crop production operations. 
Rupp et al. (US 2016/0071410):   discloses features for allocating a plurality of agricultural tasks to a fleet of farming equipment in a geographic area over a network using mobile devices.
Killpack et al. (US Patent No. 9,344,529):  discloses a system/method for processing and displaying agricultural data, including wirelessly monitoring agricultural equipment and synchronizing data with a mobile device (at least Fig. 6 and col. 6, lines 3-60).
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Timothy A. Padot whose telephone number is 571.270.1252.  The Examiner can normally be reached on Monday-Friday, 8:30 - 5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian Epstein can be reached at 571.270.5389.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIMOTHY PADOT/
Examiner, Art Unit 3683
03/11/2021